ATTORNEY GRIEVANCE COMMISION                                                               *       IN THE
OF MARYLAND
                                                                                           *       COURT OF APPEALS

v.                                                                                         *       OF MARYLAND

                                                                                           *       Misc. AG Docket No. 72

GEORGE RICHARD MARHSALL SAPONARO *                                                                 September Term, 2021

                                                                                   ORDER

                            Upon consideration of the certified copy of the Order of the Supreme Court of New

   Jersey dated January 3, 2022, wherein the Respondent, George Richard Marshall

   Saponaro, was suspended from the practice of law for one year for violating the New

   Jersey Rules of Professional Conduct; the Petition for Disciplinary or Remedial Action,

   filed pursuant to Maryland Rules 19-721(a) and 19-737; Petitioner’s Response to this

   Court's Show Cause Order, dated May 31, 2022; and there being no response to the Show

   Cause Order filed by the Respondent, it is this day 15th of June 2022,


                            ORDERED, by the Court of Appeals of Maryland, that the Respondent, George

   Richard Marshall Saponaro, be, and hereby is, indefinitely suspended, from the practice

   of law in the State of Maryland, with the right to petition for reinstatement after he is

   reinstated to practice law in New Jersey; and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of George Richard

Marshall Saponaro from the register of attorneys in this Court and certify shall that fact to

the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                       2022-06-15 13:44-04:00                                                  /s/ Matthew J. Fader
                                                                                                    Chief Judge
Suzanne C. Johnson, Clerk